       2:19-cv-00498-DCN        Date Filed 01/07/21      Entry Number 83       Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

                                                 )
 LAURA KAPPEL, personally and as                 )
 Personal Representative for the ESTATE OF       )     Case No. 2:19-CV-00498-DCN
 WILLIAM KAPPEL, JR.; and                        )
 JACQUELINE ZINK,                                )
                                                 )
                       Plaintiffs,               )     VERIFIED PETITION FOR
                                                 )  APPROVAL OF SETTLEMENT OF
 vs.                                             ) WRONGFUL DEATH AND SURVIVAL
                                                 )  CLAIMS WITH COAST, LLC, C&L
 C&L TRAVEL, INC. d/b/a MYNT,                    )   TRAVEL, INC., AND THOMAS
 TIMOTHY GREGOWICZ, COAST, LLC                   )           CADE GARRIS
 d/b/a COAST BAR & GRILL; and                    )
 THOMAS CADE GARRIS,                             )
                                                 )
                       Defendants.               )
                                                 )


        Pursuant to S.C. Code Ann. §15-51-42, Plaintiff Laura Kappel (“Plaintiff” or “Mrs.

Kappel”), as Personal Representative of the Estate of William Kappel, Jr. (the “Estate”), by and

through her undersigned counsel, hereby petitions the Court to approve settlements with

defendants C&L Travel, Inc., Coast, LLC, and Thomas Cade Garris (collectively “Defendants”)

to resolve her claims for wrongful death and survival, and in support thereof, she hereby states as

follows:

        1.     Plaintiff Laura Kappel is the duly appointed Personal Representative of the Estate

of William Kappel, Jr. Mrs. Kappel was the decedent’s wife and was appointed Personal

Representative of the Estate by Order of the Cook County, Illinois Circuit Court, Probate Division.

See Order Appointing Representative of Decedent’s Estate, In re: Estate of William Kappel, Jr.,

No. 2019 P 001350 (Cook Cnty., Ill. Mar. 5, 2019) (attached as Ex. A).




                                                1
      2:19-cv-00498-DCN          Date Filed 01/07/21     Entry Number 83      Page 2 of 7




       2.      Plaintiff filed her claims on behalf of the Estate seeking actual and punitive

damages for the death of her husband, William Kappel, Jr., which occurred on January 26, 2019.

She alleges her husband’s death was caused by Defendants’ negligent, grossly negligent, and/or

reckless conduct in violation of statutory and common law, which caused or contributed to a fatal

motor vehicle collision at the intersection of Meeting and Columbus Streets in downtown

Charleston, South Carolina. Defendants have specifically denied Plaintiff’s allegations.

       3.      The case is at an advanced stage. Significant discovery, fact and expert, was

completed by the time of Plaintiff’s agreements with Defendants to resolve the Estate’s claims.

       4.      Subject to the Court’s approval, Plaintiff has agreed to settle any and all claims

against Defendants arising out of the fatal collision.

       5.      Defendant C&L Travel, Inc. has $1,000,000.00 in liquor liability coverage with

Clear Blue Specialty Insurance Company.

       6.      Defendant Coast, LLC has $1,000,000.00 in liquor liability coverage with Allied

Property & Casualty Insurance Company and an umbrella policy with Ace Property & Casualty

Insurance Company

       7.      Defendant Thomas Cade Garris has $50,000.00 in automobile liability coverage

with State Farm Mutual Automobile Insurance Company.

       8.      Joseph Murray, the driver of the sedan in which Plaintiffs were traveling, has

$100,000.00 in underinsured motorist (UIM) coverage through GEICO.

       9.      Subject to the approval of the Court, Defendants have agreed to pay a total

monetary sum of $4,674,769.00 to resolve the Estate’s claims. See Settlement Statement (attached

as Ex. B).

       10.     In addition, Plaintiffs and Mr. Murray have agreed to allocate $87,731 of Mr.

Murray’s UIM policy proceeds to the Estate.
                                                  2
      2:19-cv-00498-DCN         Date Filed 01/07/21      Entry Number 83        Page 3 of 7




          11.   Plus, C&L Travel, Inc. has agreed to provide mandatory alcohol server training to

its bartenders, servers and security personnel for a period of three (3) years, beginning in 2021,

and to revise its DVR surveillance system’s video retention period to a minimum of 30 days.

          12.   The settlement proceeds to the Estate are allocated entirely to the wrongful death

claims.

          13.   At the time of this Petition, Mrs. Kappel is aware of two creditor claims that have

been filed against the Estate. One claim was filed for reimbursement of funeral expenses in the

amount of $32,368.23. A separate claim was filed for reimbursement of an unsecured personal

loan in the amount of $13,436.88.

          14.   Under the terms of the proposed settlements, all claims against Coast, LLC, C&L

Travel, Inc., and Thomas Cade Garris shall be resolved and dismissed with prejudice, and Coast,

LLC, C&L Travel, Inc., and Thomas Cade Garris will be released from all claims related to the

events surrounding the death of William Kappel, Jr. The effect of the releases will be to extinguish

all of the Estate’s claims against Coast, LLC, C&L Travel, Inc., and Thomas Cade Garris.

          15.   Plaintiff Laura Kappel is the sole statutory beneficiary of the Estate. See Order

Declaring Heirship, In re: Estate of William Kappel, Jr., No. 2019 P 001350 (Cook Cnty., Ill. Mar.

5, 2019) (attached as Ex. C).

          16.   Mrs. Kappel attended the mediation on December 11, 2020, at which the proposed

settlements were reached and she is knowledgeable of all of their terms and conditions.

          17.   Mrs. Kappel retained attorneys Terry Richardson, Chris Moore, and D. Charles

Dukes of Richardson, Patrick, Westbrook & Brickman, LLC to pursue her claims on behalf of the

Estate. In doing so, she agreed to a contingent attorneys’ fee of 33 1/3%, which she now asks the

Court to approve and order to be deducted from the gross settlement amount as set forth in the

settlement statement. See Settlement Statement (attached as Ex. B).
                                                 3
      2:19-cv-00498-DCN            Date Filed 01/07/21       Entry Number 83        Page 4 of 7




        18.       Total litigation costs to the Estate are $117,764.00. See id.

        19.       Mrs. Kappel is informed and believes these attorneys’ fees and costs, as listed in

the settlement statement, are fair and reasonable in light of the facts of the case, length of discovery,

and advanced stage of litigation. She therefore asks that the Court to approve the same.

        20.       Mrs. Kappel and her attorneys have carefully considered these matters and believe

the settlements to be fair, just and reasonable and in the best interests of the Estate.

        21.       Mrs. Kappel expressly represents that her undersigned counsel has fully advised

her of all the facts of this lawsuit and all the claims arising out of or in relation thereto, and that

she is aware and fully advised that the execution of these settlements will fully and forever bar the

Estate from the collection of any additional payments of any kind, nature, or description against

Coast, LLC, C&L Travel, Inc., Thomas Cade Garris, or any related entities, personal

representatives, successors, assigns, heirs, insurers, owners, members, directors, officers,

employers, employees, agents, or servants and all others.

        WHEREFORE, Plaintiff Laura Kappel prays unto the Court for the following:

        A.        Approval of the settlements with Coast, LLC, C&L Travel, Inc., and Thomas Cade

Garris as set forth in this Petition;

        B.        Approval of attorneys’ fees as set forth in this Petition;

        C.        Approval of the allocation of 100% of the settlement proceeds to the wrongful death

                  claims;

        D.        Authorization for Laura Kappel to execute appropriate settlement documents

forever releasing defendants Coast, LLC, C&L Travel, Inc., and Thomas Cade Garris, and

dismissing the pending action against Coast, LLC, C&L Travel, Inc., and Thomas Cade Garris

with prejudice.

                                        [signature page follows]
                                                     4
     2:19-cv-00498-DCN   Date Filed 01/07/21   Entry Number 83       Page 5 of 7




                                    Respectfully Submitted,


January 7, 2021               BY:   RICHARDSON, PATRICK, WESTBROOK &
                                        BRICKMAN, LLC

                                    /S/ D. Charles Dukes
                                    Terry E. Richardson, Jr. (Fed. I.D. # 3457)
                                    trichardson@rpwb.com
                                    1730 Jackson Street
                                    Barnwell, SC 29812
                                    T: 803.541.7850
                                    F: 803.541.9625

                                    Chris Moore (Fed. I.D. # 10445)
                                    cmoore@rpwb.com
                                    Matthew Nickles (Fed. I.D. # 11001)
                                    mnickles@rpwb.com
                                    1513 Hampton Street, First Floor
                                    Columbia, SC 29201
                                    T: 803.541.7850
                                    F: 803.259.4403

                                    D. Charles Dukes (Fed. I.D. # 11751)
                                    cdukes@rpwb.com
                                    1037 Chuck Dawley Blvd., Bldg. A
                                    Mount Pleasant, SC 29464
                                    T: 843.727.6500
                                    F: 843.216.6509

                                    ATTORNEYS FOR PLAINTIFFS




                                       5
2:19-cv-00498-DCN   Date Filed 01/07/21   Entry Number 83   Page 6 of 7
      2:19-cv-00498-DCN        Date Filed 01/07/21      Entry Number 83       Page 7 of 7




                               CERTIFICATE OF SERVICE

       I hereby certify that on January 7, 2021, I caused the foregoing document to be served upon

all counsel of record by operation of the Court’s electronic filing system (CM/ECF). A copy was

also mailed to pro se Defendant Timothy Gregowicz via U.S.P.S Mail at his last known address

listed below.

       Alexander E. Davis
       adavis@cskl.law
       Copeland, Stair, Kingma &
       Lovell, LLP
       40 Calhoun Street, Suite 400
       Charleston, SC 29401
       Attorneys for C&L Travel, Inc.

       Brandt R. Horton
       bhorton@ycrlaw.com
       Clement Rivers, LLP
       25 Calhoun Street, Suite 400
       Charleston, SC 29401
       Attorneys for Coast, LLC

       Trey M. Nicolette
       tnicolette@clawsonandstaubes.com
       Clawson & Staubes, LLC
       126 Seven Farms Dr., Suite 200
       Charleston, South Carolina 29492
       Attorneys for Thomas Cade Garris

       Timothy Gregowicz
       mrgwicz@gmail.com
       2287 E. Tulane Road
       North Charleston, SC 29406

       Pro se Defendant



                                                    /s/ D. Charles Dukes
                                                    D. Charles Dukes


                                                7
